FeRguson, Judge
(dissenting):
I dissent.
Here, the accused’s pretrial agreement contains the proviso waiving speedy trial and due process which we *474condemned in United States v Cummings, 17 USCMA 376, 38 CMR 174. He was also subjected to multiple arraignment and inquiry into the providence of his guilty plea, a procedure which even my brothers held erroneous in United States v Pratt, 17 USCMA 464, 38 CMR 262. The law officer’s instructions as to voting on the findings and sentence were incorporated by reference from an earlier proceeding, in defiance of our holding in United States v Forwerck, 12 USCMA 540, 31 CMR 126. Finally, though matters in mitigation and extenuation were presented, the law officer limited his instructions to the maximum permissible sentence, in violation of the principle we laid down in United States v Wheeler, 17 USCMA 274, 38 CMR 72. Indeed, in the haste to shorten the proceedings herein, I am surprised to find the accused was even allowed to have a trial at all.
For the reasons set forth in the Court’s opinions in Wheeler and Cummings, both supra, and my dissents in Forwerck and Pratt, both supra, I would reverse the decision of the board of review, and order a rehearing at which the accused would receive a proper trial.